DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 01/11/2022 and 03/21/2022.  Claims 1-19 and 28 are pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/308,168, filed on 05/28/2009.

Information Disclosure Statement
The information disclosure statement filed 03/21/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 14-19, the claims commonly recite functional limitations of receiving a first media stream; receiving a second media stream, extracting samples, and writing each extracted sample.  It is unclear what element(s) are performing the claimed functional limitations.  As a result, the claims are deemed indefinite.  
Perhaps, in a response to this Office Action, the Applicant should further amend the claims to clearly set forth what element(s) or physical device(s) is/are performing the claimed functional limitations to overcome the outstand rejection.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13  of prior U.S. Patent No. 7,978,696. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 7,978,696. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.




Instant Application Claim 14 Claims
‘696 Patent Claim 14 Claims
A method of receiving media packet streams from a data network, the method comprising the steps of:
A 
receiving a first media packet stream containing samples of a media channel;
receiving a first media packet stream containing samples of a media channel 
receiving a second media packet stream containing the samples of the media channel;
receiving a second media packet stream containing the samples of the media channel 
extracting samples from the first and second media packet streams;
extracting samples from the first and second media packet streams 
determining an output time for the extracted samples;
determining an output time for the extracted samples 
based on the respective output time of the extracted sample, writing each extracted sample to a buffer for output, such that extracted samples having the same output time are written to the same location in the buffer.
based on the respective output time of the extracted sample, writing each extracted sample to a buffer 

Rationale:
	From the above claim comparison, one can see that claim 14 of the ‘696 patent encompasses all of the claimed limitations recited in claim 14 of the instant application.  Alternatively, claim 14 of the instant application claims variously and essentially similar limitations as those in claim 14 of the ‘696 patent.  There is a difference between the claims depicted in the strike-through words.  The difference appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 15-19 are deemed obvious over the dependent claims 15-19 of the ‘696 patent for the same rationale applied to base claim 14 as above discussed.

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,536,499. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘499 Patent Claim 1 Claims 
A receiver device for receiving media packet streams from a data network, the receiver device comprising:
A receiver device configured to receive media packet streams from a data network, the receiver device comprising:
a first data interface to receive a first media packet stream containing samples of a media channel;
a first data interface configured to receive a first media packet stream comprising samples of a media channel;
a second data interface to receive a second media packet stream containing the samples of the media channel;
a second data interface configured to receive a second media packet stream comprising the samples of the media channel; and
a processor to extract samples from the first and second media packet streams and to determine an output time for the extracted samples;
a processor configured to extract samples from the first and second media packet streams and to determine an output time for the extracted samples;
a buffer to temporarily store the extracted samples for output; and
a buffer configured to temporarily store the extracted samples for output;
wherein the processor operates to cause the extracted samples to be written to the buffer based on the respective output time, such that extracted samples having the same output time are written to the same location in the buffer.
wherein the processor is further configured to cause the extracted samples to be written to the buffer based on the respective output time, such that extracted samples having the same output time are written to the same location in the buffer.




Rationale:
	From the above claim comparison, one can see that claim 1 of the ‘499 patent encompasses all of the claimed limitations recited in claim 1 of the instant application.  Alternatively, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘499 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording by meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	Dependent claims 2-13 are deemed obvious over the dependent claims 2-13 of the ‘499 patent for the same rationale applied to base claim 14 as above discussed.

Claims 1-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18 of U.S. Patent No. 11,252,212. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘212 Patent Claim 1 Claims 
A receiver device for receiving media packet streams from a data network, the receiver device comprising:
A receiver device configured to receive at least one of audio and video packet streams from a data network, the receiver device comprising:
a first data interface to receive a first media packet stream containing samples of a media channel;
a first data interface configured to receive a first audio or video packet stream comprising samples of an audio or video channel;
a second data interface to receive a second media packet stream containing the samples of the media channel;
a second data interface configured to receive a second audio or video packet stream comprising the samples of the audio or video channel; and
a processor to extract samples from the first and second media packet streams and to determine an output time for the extracted samples;
a processor configured to extract samples from the first and second audio or video packet streams and to determine an output time for the extracted samples;
a buffer to temporarily store the extracted samples for output; and
a buffer configured to temporarily store the extracted samples for output;
wherein the processor operates to cause the extracted samples to be written to the buffer based on the respective output time, such that extracted samples having the same output time are written to the same location in the buffer.
wherein the processor is further configured to cause the extracted samples to be written to the buffer based on the respective output time, such that extracted samples having the same output time are written to the same location in the buffer.


Rationale:
	From the above claim comparison, one can see that claim 1 of the ‘212 patent encompasses all of the claimed limitations recited in claim 1 of the instant application.  Alternatively, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘212 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording by meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	Dependent claims 2-13 are deemed obvious over the dependent claims 2-13 of the ‘212 patent for the same rationale applied to base claim 14 as above discussed.

Instant Application Claim 14 Claims
‘212 Patent Claim 14 Claims
A method of receiving media packet streams from a data network, the method comprising the steps of:
A method of receiving audio or video packet streams from a data network, the method comprising:
receiving a first media packet stream containing samples of a media channel;
receiving a first audio or video packet stream comprising samples of a audio or video channel;
receiving a second media packet stream containing the samples of the media channel;
receiving a second audio or video packet stream comprising the samples of the media channel;
extracting samples from the first and second media packet streams;
extracting samples from the first and second audio or video packet streams;
determining an output time for the extracted samples;
determining an output time for the extracted samples; 
based on the respective output time of the extracted sample, writing each extracted sample to a buffer for output, such that extracted samples having the same output time are written to the same location in the buffer.
based on the respective output time of the extracted sample, writing each extracted sample to a buffer for output, such that extracted samples having the same output time are written to the same location in the buffer.


Rationale:
	From the above claim comparison, one can see that claim 14 of the ‘212 patent encompasses all of the claimed limitations recited in claim 14 of the instant application.  Alternatively, claim 14 of the instant application claims variously and essentially similar limitations as those in claim 14 of the ‘212 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be using different wording by meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	Dependent claims 15 and 18 are deemed obvious over the dependent claims 15 and 18 of the ‘212 patent for the same rationale applied to base claim 14 as above discussed.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,860,291. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 28 Claims
‘291 Patent Claim 1 Claims 
A transmitter device for transmitting media packet streams on a data network to a receiver device, the transmitter device comprising:
A transmitter device for transmitting media packet streams on a data network to a receiver device, the transmitter device comprising:
one or more data interfaces to transmit a first media packet stream and a second media packet stream to the receiver device, the media streams containing one or more media channels;
a transmitter comprising one or more data interfaces to transmit a first media packet stream media streams containing one or more media channels;
based on a request from the receiver device, a processor to packetize media channels to create media packet streams for transmission from the data interfaces; and
a processor to packetize the one or more media channels, based on a request from the receiver device, to create media packet streams for transmission from the data interfaces; and
a controller cause the processor to create two independent media packet streams containing the same media channels to be transmitted to the receiver device.
a controller to cause the processor to create two independent media packet streams to be transmitted to the receiver device, wherein one of the two independent media packet streams contains data corresponding to the packetized one or more media channels .


Rationale:
	From the above claim comparison, one can see that claim 1 of the ‘291 patent encompasses all of the claimed limitations recited in claim 28 of the instant application.  Alternatively, claim 28 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘291 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  Pertaining the difference depicted in the bolded words, it appears to be using different wording by meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 28 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferguson (US 7,342,890).
Regarding claim 28, in accordance with Ferguson reference entirety, Ferguson
shows a transmitter device (Fig. 1; 16A) for transmitting media packet streams (14) on a
data network (10) to a receiver device (16B), the transmitter device (16A and connection details of FIG. 11 and col. 11, line 4 to col. 12, line 59) (Abstract: "The techniques provide for the generation of at least two duplicate data flows for carrying data in a computer network. The duplicate data flows are transmitted to a receiving device along paths within one or more intermediate networks. In addition, network devices, such as routers or switches within the network, for example, may cooperate to select paths for the data flows that have reduced or minimal common network elements") comprising:
one or more data interfaces (interfaces connect to 18A& 18B) to transmit a first
media packet stream (14A) and a second media packet stream (14B) to the receiver
device (16B), the media streams (14A&14B) containing one or more media channels
(12) (col. 11, lines 8-11: "network device 100 includes interface cards (IFCs) 104 for communicating packets via network links 106 and 108. IFCs 104 are typically coupled to network links 106, 108 via a number of interface ports"); 
based on a request from the receiver device (16B), a processor (FIG. 11; 100) to packetize media channels to create media packet streams for transmission from the data interfaces (col. 11, lines 61-66: "Path selection module 114 may receive configuration input from user interface 120 that describes a set of preestablished paths, e.g., LSPs, or may dynamically generate control information for forming the paths through the intermediate network in response to receiving the requests"); and a controller (col. 11, lines 8-11: "Network device 100 includes a control unit 102 that maintains topology data 110 to describe a topology of a network") cause the processor to create two independent media packet streams containing the same media channels to be transmitted to the receiver device (16B) (additionally, col. 4, begins at line 64 to col. 5, line 3 and thereinafter, it is also further disclosed the gateway 16A generates data flow 148 by duplicating each data unit of data flow 14A carrying identical header information, sequence numbers, and payload for transmitting to gateway 16B).

Claim 28 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pereira et al. (US 7,796,598) (hereinafter “Pereira”).
Regarding claim 28, in accordance with Pereira reference entirety, Pereira discloses a transmitter device (FIG. 1; Source 103) for transmitting media packet streams (FIG. 1; 105 and 107) on a data network (distribution network 103) to a receiver device (111, 113, 117 or 119), the transmitter device (FIG. 1; Source 103) comprising: 
one or more data interfaces (FIG. 1; interface outputs 105 and interface outputs 107) to transmit a first media packet stream (105) and a second media packet stream (107) to the receiver device (111, 113, 117 or 119), the media streams (105 and 107) containing one or more media channels (MPEG-2) (Col. 4, lines 55-63: "The streams are assumed to be MPEG-2 streams, and the invention is applicable to compressed media streams compressed according to other standards. The MPEG-2 streams are assumed to be in standard transport stream (TS) packet form. A video stream includes different types of compressed pictures, e.g., compressed video frames.");
based on a request from the receiver device (111, 113, 117 or 119) (col. 9, lines 55-67, ICMP is discussed to include receiving join request of multicast groups for receiving video program/multimedia program), a processor (not shown; inherently there is a processor in source device 103) to packetize media channels to create media packet streams (105 and 107) for transmission from the data interfaces  (FIG. 1; interface outputs 105 and interface outputs 107) (col. 4, lines 55-63: “… The stream is packetized into compressed picture packets, which in one example is a PES packet); and 
a controller cause the processor to create (sent) two independent media packet streams (105 and 107) containing the same media channels to be transmitted to the receiver device (111, 113, 117 or 119) (col. 4, lines 43-51: "In the example described herein, two streams 105 and 107 are assumed, and in general, more than two redundant streams may be sent. The first and second streams are associated as belonging to the same media program. In one embodiment, this is done statically, e.g., via statically via a command line interface (CLI) such as the CLI of Cisco's IOS network operating system or similar, or dynamically via the Session Description Protocol (SDP)").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gould et al. (US 6,839,865).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 15, 2022